Beoyi.es, C. J.
Conceding (but not deciding) that the lease in question was properly admitted in evidence, the evidence, with all the legal deductions and inferences arising therefrom, did not absolutely demand the verdict directed by the trial judge in favor of the plaintiff. It follows that the judge of the superior court did not err in sustaining the defendant’s certiorari and in granting a new trial’, the petition for certiorari containing a proper assignment of error upon such direction of the verdict.

Judgment affirmed.


Buhe and Bloodworth, JJ., concur.